Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose disposing in contact with the plurality of first provisional fixing portions a first solder layer processed in a form of a single, rectangular, plate-shaped material; disposing a semiconductor chip on the first solder layer; disposing a plurality of second provisional fixing portions on a front surface of the semiconductor chip such that the plurality of second provisional fixing portions are spaced from each other and thus dispersed; disposing in contact with the plurality of second provisional fixing portions a second solder layer processed in a form of a single, rectangular, plate-shaped material; disposing on the second solder layer a conductive member in a form of a flat plate; and Attorney Docket No. heating the substrate, the semiconductor chip and the conductive member to bond the substrate and the semiconductor chip by the first solder layer and bond the semiconductor chip and the conductive member by the second solder layer.
In regards to claim 10, the prior art fails to disclose the substrate and the semiconductor chip being bonded together by a first soldering portion in a form of a single, rectangular, plate-shaped material, the semiconductor chip and the conductive member being bonded together by a second soldering portion in a form of a single, rectangular, plate-shaped material; a plurality of first regions disposed in a same layer as the first soldering portion such that the plurality of first regions are spaced from each other, and having a composition different than the first soldering portion; and a plurality of second regions disposed in a same layer as the second soldering portion such that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838